Exhibit 10.6

 

June 10, 2010

 

Mr. Bruce Nordin

Whitebox Advisors, LLC

3033 Excelsior Blvd., Suite 300

Minneapolis, MN  55416

 

Dear Bruce:

 

Aventine Renewable Energy Holdings, Inc., a Delaware corporation (the
“Purchaser”) is pleased to set forth below a preliminary outline of the terms
under which Purchaser would enter into an asset purchase agreement (the
“Purchase Agreement”) with New CIE Energy Opco, LLC d/b/a Riverland BioFuels
(“Riverland BioFuels” or “Seller”) to acquire all or substantially all of the
assets of Seller comprising the ethanol production facility situated in
Canton, Illinois (the “Canton Facility”).   We understand that Whitebox Credit
Arbitrage Fund, L.P. and Whitebox Credit Arbitrage Fund, Ltd. (collectively,
“Whitebox”) indirectly hold, collectively, a controlling interest in Riverland
BioFuels and are empowered to cause the consummation of the transactions
contemplated hereby and Whitebox is prepared to execute and deliver the Whitebox
Guaranty (as defined below) simultaneously with the signing of the Purchase
Agreement as contemplated hereby.

 

Except as otherwise provided in the “Binding Provisions” below, this Term Sheet
is non-binding and summarizes the proposed terms and conditions of the
transaction and shall be used for discussion purposes only.

 

Until the execution of a definitive Purchase Agreement in a form approved in
writing by Seller and Purchaser, either party shall have the right to withdraw
from the transaction contemplated by this Term Sheet in their sole and absolute
discretion without liability or obligation to any party by virtue of such
withdrawal, except as otherwise provided in the “Binding Provisions” below.

 

Term Sheet

 

1.               Purchaser.   Aventine Renewable Energy Holdings, Inc., a
Delaware corporation.  Purchaser may assign its rights and obligations under
this letter agreement and the Purchase Agreement to an affiliate, provided that,
in the event of such assignment, Purchaser shall guaranty and remain primarily
liable for all of the obligations of Purchaser under this letter agreement and
the Purchase Agreement.

 

2.               Seller.   New CIE Energy Opco, LLC, a Delaware limited
liability company d/b/a Riverland BioFuels.

 

3.               The Canton Facility.     The Canton Facility consists of an
approximate 30 acre site on which the 37 mgpy nameplate ethanol plant and
associated CHP power plant is situated, including all plant, equipment and
storage tanks thereon, permits, licenses, approvals, contracts, easements and
intellectual property associated with the ownership and operation of the Canton
Facility, and also includes an associated 259 acre parcel owned by Seller.

 

4.               Purchase Price.   The purchase price shall be $16,500,000 (the
“Purchase Price”), plus the assumption of assumed obligations (as defined
below), payable as follows:

 

a.               $11,000,000 shall be payable in cash on the Closing Date (the
“Closing Payment”);

 

--------------------------------------------------------------------------------


 

b.              the Deposit (as defined below), which shall be credited against
the amount of the Closing Payment; and

 

c.               $500,000 shall be deposited in an interest bearing escrow
account as a holdback (the “Escrow Holdback”) against Seller’s indemnity
obligations for representations, warranties and/or covenant breaches (with such
provisions to be negotiated and included in the Purchase Agreement), and it
being expressly understood that any such Seller indemnity obligations shall not
include those certain EPA obligations to be assumed by Purchaser under Paragraph
6 (c) below.  Provided that there are no indemnity claims asserted by Purchaser
on or before the one (1) year anniversary of the Closing Date, such Escrow
Holdback, including all accrued interest thereon, shall be released to Seller.

 

5.               Purchase Agreement.   As soon as practicable after mutual
execution of this Term Sheet, Purchaser (through its legal counsel) shall
deliver to Seller a draft Asset Purchase Agreement (the “Purchase Agreement”). 
Purchaser and Seller shall thereafter work in good faith to finalize the terms
of such Purchase Agreement and execute the same, with the intent of mutually
executing such Purchase Agreement on or before June 18, 2010 or as soon
thereafter as the parties, in the exercise of good faith, can reach agreement on
such Purchase Agreement terms and finalize and execute the same. The parties
agree to work in good faith and use their respective commercially reasonable
efforts to structure the transaction so as to maximize tax efficiency for each
of the parties.

 

6.               Assumed Obligations.   In addition to the Purchase Price,
Purchaser shall only assume the following obligations associated with the Canton
Facility or, as the case may be, take title subject to such obligations
(collectively, the “Assumed Obligations”):

 

a.               A mortgage in favor of the USDA in the approximate amount of
$500,000 and affecting the 259 acre parcel.

 

b.              Certain equipment leases which Seller identifies as the “capital
leases” and which consist of (a) the Nebraska Package (boiler equipment);
(b) the IFC Credit Corp. lease (steam turbine generator); and (c) the U.S.
Waters lease (water treatment equipment).

 

c.               The funding of the cost of certain environmental obligations,
as reflected in a consent agreement or other instrument between Seller and the
Illinois Environmental Protection Agency, related to waste water and storm water
discharge issues affecting the Canton Facility and the 259 acre parcel.

 

d.              The funding of the cost of the disposal or other processing of
certain process waste water (estimated to be approximately 2.4 million gallons)
associated with the Canton Facility operations.

 

7.               Deposit to Seller.    The parties acknowledge that Seller has
significant accounts payable and/or vendor obligations (the “Payables”) which
Seller needs to address pending the closing of the transaction contemplated
hereby.  Purchaser is prepared to and shall deposit with Seller the sum of
$5,000,000 as non-refundable deposit (the “Deposit”) which Seller shall use
pursuant to Paragraph 7(c) on the following terms:

 

a.               As promptly as reasonably practicable following the mutual
execution and delivery of this letter by the parties, and upon delivery to
Purchaser of the fully executed Whitebox

 

2

--------------------------------------------------------------------------------


 

Guarantee (as defined below), the sum of $5,000,000 shall be wired or otherwise
delivered to Seller by Purchaser as U.S. dollar certified or collected funds.

 

b.              In addition to all remedies which Purchaser may have as to
Seller under the Purchase Agreement or otherwise, Whitebox (as the controlling
equity holder of Seller) agrees that, in exchange for and simultaneous with
payment by Purchaser of the Deposit, Whitebox shall execute and deliver to
Purchaser an agreement in form and substance reasonably satisfactory to
Purchaser (the “Whitebox Guaranty”) under which Whitebox covenants that it will
act as guarantor of Seller’s obligations under this letter to return or refund
to Purchaser the full amount of the Deposit in the event of a Bankruptcy Filing
(as defined below) or a Seller Breach (as defined below) and Purchaser’s
election to demand a return of the Deposit in accordance with this Paragraph
7(b).  The parties acknowledge and understand that the Whitebox Guaranty
hereunder is expressly limited in scope and applies only the return or refund of
the Deposit under the conditions herein described and nothing herein is intended
to create any other guaranty obligation by Whitebox as to any other obligation
of Seller under the Purchase Agreement.

 

c.               The Deposit may only be used by Seller to extinguish existing
third party liabilities of Seller or for working capital expenditures to meet
Seller’s payroll and overhead obligations associated with the Canton Facility,
in each case that are due and payable.  Seller has provided to Purchaser a list
of current accounts payable, a copy of which is attached as Exhibit A hereto.
Seller may use the Deposit to pay any account payable set forth on such list and
for current accounts payable incurred in the ordinary course of business
consistent with past practice.  Any other use of any material portion of the
Deposit shall be subject to Purchaser’s prior written approval, which approval
shall not be unreasonably delayed or withheld.

 

d.              The Purchase Agreement shall contain a clause providing that the
Deposit shall be a credit against the Purchase Price at closing, and the Deposit
shall  be non-refundable to Purchaser except upon (i) a filing by which Seller
and/or the assets of the Seller are placed under the jurisdiction of the U.S.
Bankruptcy Court, whether under a Chapter 7 or Chapter 11 proceeding and whether
voluntarily filed by Seller or as an involuntary proceeding instituted by any
creditor of Seller, and such proceeding is not dismissed within 30 days of
filing  (collectively, a “Bankruptcy Filing”), (ii) use by Seller or its
affiliates of any material portion of the Deposit in the manner other than as
set forth in Paragraph 7(c), (iii) the incurrence by Seller of any additional
material indebtedness or suffering of any additional material lien on any of its
assets other than in the ordinary course of business, consistent with past
practice, (iv) any material diminution in value of the assets to be acquired in
the Canton Facility as a result of a casualty loss with respect to the fixed
assets located at the Canton Facility, or (v) a refusal by or the inability of
Seller to close this transaction in accordance with the Purchase Agreement, or
to satisfy a material condition of closing contained in the Purchase Agreement
that is the obligation of Seller, or upon a breach of any of Seller’s material
obligations contained in the Purchase Agreement (collectively, the items in
clauses (ii) — (v)  a “Seller Breach”).   Upon either a Bankruptcy Filing or
upon Purchaser’s delivery to Seller of written notice of a Seller Breach
(“Notice of Breach”) and Seller’s subsequent failure to cure such Seller Breach
within 7 days after receipt of such Notice of Breach and, provided that
Purchaser is not in breach of any of Purchaser’s material obligations contained
in the Purchase Agreement and/or has not refused to close this transaction in
breach of the Purchase Agreement, Purchaser shall thereafter have the right, in
Purchaser’s discretion, (a) to demand a return of the Deposit and Seller shall
return such Deposit within two (2) 

 

3

--------------------------------------------------------------------------------


 

business days after such demand for return of the Deposit is delivered to Seller
in writing  (including but not limited to enforcing its rights under the
Whitebox Guaranty) or (b) to enforce its remedy of specific performance as shall
be provided in the Purchase Agreement.

 

8.               Due Diligence Period.   Prior to the execution of the Purchase
Agreement, Purchaser shall perform all due diligence inspections, evaluations
and feasibility assessments of the Property which Purchaser elects to complete
in its sole and absolute discretion.  Seller will use its commercially
reasonable efforts to cooperate with Purchaser and its representatives in
conducting such diligence.

 

9.               Closing Date.  The Purchase Agreement shall contain a clause
providing that, subject to the extension provisions of Paragraph 12, Closing
shall be targeted to occur on or before June 30, 2010, and in any event not
later than July 30, 2010 (provided the Closing has be extended in accordance
with Paragraph 12), in each case provided that all Conditions to Closing have
been satisfied (the “Closing Date”).

 

10.         Conditions to Closing.   The Purchase Agreement shall contain a
clause providing that Purchaser’s obligation to purchase the Canton Facility
shall be subject to the following conditions, which conditions are for the
benefit of Purchaser and may be waived by Purchaser at any time in writing and
satisfaction of which shall be in Purchaser’s sole and absolute discretion:

 

a.               The assignment or transfer to Purchaser of all necessary
licenses, permits and approvals for the operation of the Canton Facility, the
execution and delivery of all deeds, bills of sale, assignments of leases,
assignment of contracts and other closing documentation necessary to effect the
transfer of the Canton Facility to Purchaser as contemplated herein, unless any
of the foregoing are not assignable according to their terms.

 

b.              The material compliance of the Canton Facility with all
applicable laws and regulations.

 

c.               Such other conditions as shall be set forth in the Purchase
Agreement and which are typical and standard for asset acquisitions similar to
the transaction contemplated hereby.

 

11.         Site Access.   The Seller shall provide Purchaser with reasonable
access to the Property and to Seller’s personnel during the period prior to the
Closing Date to perform any non-invasive physical inspections and investigations
and otherwise determine that all Conditions to Closing have been satisfied.   If
not sooner or otherwise provided,  Seller shall also provide Purchaser upon
request and/or make available for inspection copies of all financial records,
contracts, leases, agreements, surveys, reports, environmental audits,
appraisals, permits, licenses,  engineering reports, soils reports and such
other information which is in Seller’s possession to allow Purchaser to evaluate
the Canton Facility and the related 259 acre parcel.

 

12.         Extension.   The Purchase Agreement shall contain a clause providing
that upon notice provided by Purchaser to Seller in writing, Purchaser shall be
entitled to an extension of the Closing Date of up to 30 days (until July 30,
2010), in which case the Purchaser shall pay to Seller $300,000 as a
nonrefundable extension fee; provided that (a) Seller shall grant Purchaser’s
request for the extension contemplated hereby without any associated fee in the
event that the parties are not able to consummate the transaction on or before
the Closing Date as a result of the material acts or material failures to act of
Seller or its affiliates, (b) such fee, if paid, shall be refunded (on the same
terms as the Deposit) in the event that the Deposit is required to be refunded
in accordance with Paragraph 7 and (c) if the parties consummate the transaction
on or before the 15th day of the

 

4

--------------------------------------------------------------------------------


 

extension period, Seller will credit $100,000 of the extension fee paid by
Purchaser, dollar for dollar, toward the Purchase Price.

 

13.         Closing Costs.   Seller shall pay all customary transfer taxes,
documentary stamp taxes and recording fees.   All real property taxes shall be
prorated in a customary manner between the parties as of the Closing Date.

 

14.         Confidentiality.    This Term Sheet and its contents are
confidential and each party agrees not to disclose this Term Sheet or its
contents to third parties without the prior written approval of the other party,
other than (a) to its investors and advisors, (b) to the extent required by
applicable law, regulation or court order, or (c) in connection with the
enforcement of the “Binding Provisions”.

 

15.         Brokerage Fees.    Each party represents and warrants to the other
that it has not engaged or dealt with any brokers or finders in connection with
the transaction described in this Term Sheet.  Each party will indemnify, defend
and hold the other party harmless from any claim, liability, loss, or damage
resulting from the indemnifying party’s breach of the foregoing representation
and warranty.

 

16.         No Solicitation.  Upon delivery by Purchaser to Seller of the
Deposit within 24 hours of the acceptance of this letter of agreement by Seller,
Seller shall not, and shall cause its officers, directors, employees,
representatives and affiliates not to, solicit or accept any offers nor engage
in any discussions regarding the sale and purchase of any equity interest in
Seller, the Canton Facility, or any material portion of the assets comprising
the Canton Facility, including the related 259 acre parcel, except with
Purchaser and its representatives.  Seller agrees to terminate, or cause to be
terminated, any current discussions regarding the foregoing with any person or
entity other than Purchaser and its representatives. Provided that the full
Deposit of $5,000,000 has been delivered to Seller in accordance with the
provisions of Paragraph 7(a), such exclusivity shall be extended through the
Closing Date (as may be extended in accordance with the provisions of Paragraph
12) in accordance with the provisions of the Purchase Agreement.  Until the
receipt of the Deposit by Seller, Seller shall be under no obligation of
exclusivity or non-solicitation with respect to the sale and purchase of the
Canton Facility. To the extent, there is a breach of this Paragraph 16,
Purchaser shall be entitled to specific performance with respect to the
consummation of the Canton Facility acquisition.

 

17.         Governing Law.  This letter shall be governed by and construed under
the internal laws of the State of Delaware, without giving effect to
conflicts-of-laws provisions of any jurisdiction.

 

17.  Binding Provisions.   Notwithstanding the nonbinding nature of this Term
Sheet, the parties agree that the sections entitled “Deposit to Seller”,
“Confidentiality”, “Brokerage Fees”, “Non Solicitation”, “Governing Law”, and
“Binding Provisions”  shall be binding on the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

If the foregoing terms and conditions are acceptable to you, please execute this
Term Sheet where indicated below and return the same to the undersigned.  This
Term Sheet may be executed in counterparts (including execution by facsimile or
.PDF delivered via email), each of which shall be deemed to be an original.  We
look forward to working with you on this transaction and achieving a successful
closing.

 

 

 

AVENTINE RENEWABLE ENERGY

 

HOLDINGS, INC.

 

 

 

By:

/s/ Thomas Manuel

 

Name: Thomas Manuel

 

Title: CEO

 

 

6

--------------------------------------------------------------------------------


 

Approved and accepted this 10th day of June, 2010:

 

 

 

New CIE Energy Opco, LLC

 

 

 

By:

Jaime Lynch

CFO

 

 

Name

Title

 

 

 

 

 

 

 

 

 

Whitebox Credit Arbitrage Fund, L.P.

 

 

 

 

 

By:

Bruce Nordin

COO/CFO

 

 

Name

Title

 

 

 

 

 

 

 

 

 

Whitebox Credit Arbitrage Fund, Ltd.

 

 

 

 

 

By:

Bruce Nordin

Director

 

 

Name

Title

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certain Accounts Payable

 

[Attached]

 

--------------------------------------------------------------------------------